DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/02/2020, in which claims 1-20 are currently pending. The application claims Priority from Provisional Application 62943950, filed 12/05/2019.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 12/02/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Filtering unit in claims 1, 3-5, 12,  
Spatial/spectral filtering unit in claims 3, 5, 14;  
Coherence shaping unit in claim 4,
Processing/Control unit in claims 9, 10
beam splitting element in claim 4,.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 

7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


As to claim 1, which reads “… to provide imaging of collected light from the sample on the detector unit with selected focusing/defocusing level.”, the underlined clause appear unclear to the Examiner as it is understood clearly whether the imaging uses “focusing”, “defocusing”, or both “focusing” and “defocusing”. For examination purposes, all the options will be considered.

Claims 2-16 are similarly rejected by virtue of their dependence on claim 1.

As to claim 2, which reads “… speckle patterns formed in light collected from the sample”, the underlined clause appears unclear as whether the “light collected” is the same light collected, as claimed in claim 1, or if it is an additional light that is collected from the sample. The same issue appears in claims 12-13 hereunder (See clauses in bold). 

As to claims 12-13, which read “… of at least two copies of collected light arriving from the object…”, and “a beam splitting element configured to receive collected light…”,  the underlined clause appears unclear as whether the “the object” is the same as “the sample”, as claimed in claim 1, or if it is an additional object to me measured.

As to claim 15, it is not clear whether “spatial filtering unit” refers to the same filtering unit in claim 1 or whether it is an additional unit. Also, in “propagation of collected radiation”, the underlined clause is unclear as it is not introduced nor defined in the body of claim 15 or in that of claim 1.
As claim 16, which reads “…associated with additional tissue…”, the underlined clause is unclear to the Examiner since there is no “tissue” introduced in the body of the claim or in claims 1, 15 upon which claim 16 depends.

Double Patenting
9- The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10- Claims 1 , 12, 15 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3, 7, 11 for ex. of Zalevsky et al. (U.S. Patent N. 10883818), and similarly over claims 1, 8-9, 11 of Zalevsky et al. (U.S. Patent N. 10931881), Applications No. 16/098206 and 17/297673. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application merely inconsequentially rephrase the scope of Wang1, reorder its claims and or limitations within the claims.
This is a non-provisional non-statutory double patenting rejection.
Claims of Application 17109973
Claim of Patent 10883818
1. A system comprising: optical arrangement, filtering unit and a detector unit; the optical arrangement is configure for collecting light arriving from a sample, directing the collected light to the filtering unit for filtering based on at least one of spatial and spectral 5composition and directing the collected light onto the detector unit, the optical arrangement and the detector unit are arranged to provide imaging of collected light from the sample on the detector unit with selected focusing/defocusing level.

1. An imaging system for receiving an at least partially coherent light beam being indicative of at least one parameter of movement of a moving object, the system comprising: an imaging unit comprising a detector; wherein said imaging unit is configured and operable for imaging the moving object on an image plane and generating image data indicative of the moving object in an x-y plane; wherein said imaging unit comprises an optical transformer configured and operable for applying a spatial image space transformation of at least one parameter of movement in a three-dimensional space into geometric relation between the parameter of the movement and a spatial image space, by converting each of different components of six degrees of freedom of movement along three axial and tilt dimensions into a lateral translation; said imaging system generating motion data indicative of the six degrees of freedom of movement; an interferometric module configured and operable to detect an interference pattern indicative of phase shifts of the object being indicative of temporal changes along a z-axis; wherein said interferometric module comprises at least one beam splitter/combiner configured for receiving at least partially coherent light beam, splitting the beam into first object and reference beams; and at least one mirror arrangement located in the reference beam path and configured for reflecting the reference beam towards the detector through said beam splitter/combiner where the reference beam interferes with a second object beam being indicative of an object response to interaction with the first object beam, wherein said at least one mirror arrangement is configured for displacement at a predetermined frequency to induce controllable temporal modulation of the interference pattern; said interferometric module being configured such that the object and reference beams propagate along optical paths having a substantially identical path length.
7. The system of claim 4, further comprising a filter placed in the reference beam path and configured for equalizing intensities of light propagating along the reference and object paths.
11. The system of claim 4, wherein said imaging unit is selectively operable to provide at least one of unfocused image and focused image of the object in the object plane, wherein the focused image of the object is indicative of at least one of movement in the x-y plane and z-axis movement and the unfocused image of the object is indicative of angular tilting dimension.
12. The system of claim 1, wherein said spatial filtering is provided by a spatial filtering unit configures as an interferometric unit configured for generating output light being a result of interference of at least two copies of collected light arriving from the object.  

1. … an interferometric module configured and operable to detect an interference pattern indicative of phase shifts of the object being indicative of temporal changes along a z-axis; wherein said interferometric module comprises at least one beam splitter/combiner configured for receiving at least partially coherent light beam, splitting the beam into first object and reference beams; and at least one mirror arrangement located in the reference beam path and configured for reflecting the reference beam towards the detector through said beam splitter/combiner where the reference beam interferes with a second object beam being indicative of an object response to interaction with the first object beam, wherein said at least one mirror arrangement is configured for displacement at a predetermined frequency to induce controllable temporal modulation of the interference pattern; said interferometric module being configured such that the object and reference beams propagate along optical paths having a substantially identical path length.

15. The system of claim 1, wherein spatial filtering unit providing said spatial filtering comprises a selected aperture or pinhole and utilizing one or more scattering medium associated with the sample and located downstream of the aperture with respect to direction of propagation of collected radiation.
3. The system of claim 1, further comprising a pinhole for collecting a portion of the secondary speckle patterns.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

11- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

12- Claims 1-5, 7-10, 12-15 and 17-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Marron et al. (Patent No. 5907404).

As to claim 1, Marron teaches a system (Abstract and Figs. 1, 5-13) comprising: optical arrangement (18/20/48/40/42/50/56), filtering unit (16, and 28/32 in combination with 50/equivalents) and a detector unit (56/58); the optical arrangement is configured for collecting light arriving from a sample (Fig. 1), directing the collected light to the filtering unit (50 for ex.) for filtering based on at least one of spatial and spectral 5composition and directing the collected light onto the detector unit (Col. 4 l. 57 – Col. 5 l. 26 for ex.), the optical arrangement and the detector unit are arranged to provide imaging of collected light from the sample on the detector unit with selected focusing/defocusing level (Fig. 1 with lenses 32/56 or equivalents in Figs. 5-8).  
As to claim 2, Marron teaches the system of claim 1, configured for generating detector output data comprising of one or more image data pieces, said image data pieces comprising speckle patterns 10formed in light collected from the sample (Col. 2 ll. 30-39).  

As to claim 3, Marron teaches the system of claim 1, wherein said filtering unit comprises at least one of spatial filtering unit and spectral filtering unit (16, and 32-50/equivalents).  

As to claim 4, Marron teaches the system of claim 1, wherein said filtering unit comprises a coherence shaping unit configured for enhancing at least one of spatial and temporal coherence properties of 15the collected light, thereby increasing contrast of speckle pattern formed in the collected light (Col. 5 ll. 3-25, Col. 6 ll. 45-67; collimator 32, wedge 28 in combination with aperture 50; with the claimed increasing contrast of speckle considered as a mere intended use). 
 
As to claim 5, Marron teaches the system of claim 1, wherein said filtering unit comprises spatial filtering unit (28/32 in combination with 50/equivalents) and spectral filtering unit (16); the spatial filtering unit is configured for enhancing coherence of light components collected from a common spatial position on the sample (Col. 5 ll. 3-25, Col. 6 ll. 45-67 for ex.), said spectral 20filtering unit is configured for filtering light components for directing light components of a selected wavelength range onto a one or more defined regions on the detector unit (Col. 4 ll. 1-32 for ex. since the position of the spectral filter is not clearly claimed with respect to the illumination light and/or the light collected from the sample).  

As to claim 7, Marron teaches the system of claim 1, wherein said optical arrangement is positioned to provide 25defocused imaging of the object, thereby generating defocused image of collected light on the detector unit (Fig. 1 with lenses 32/56 or equivalents in Figs. 5-8. Also consider Col. 2 ll. 29-39, Col. 9 ll. 62-65). 

As to claim 8, Marron teaches the system of claim 7, wherein said defocused image form one or more speckle patterns of the detector unit (Col. 2 ll. 13-39, Col. 5 ll. 3-10, Col. 6 ll. 53-67), said detector unit being configured for collecting image data pieces indicative of said one or more speckle patterns at a selected sampling rate to 30provide image data sequence comprising at least one sequence of speckle patterns (acquiring the speckle images and their fringes forces the use of a threshold of resolution such the pixel size, Col. 6 ll. 60-64, i.e. sampling rate, higher than the finest speckle/fringe size. See Shannon theorem).  


As to claim 9, Marron teaches the system of claim 1, further comprising a control unit (60) connected to at least said detector array and configured for receiving detector output data comprising one or more- 16 - sequences of image data pieces and for processing said one or more sequences and determining data indicative of one or more parameters of the sample (Col. 2 ll. 40-64, Col. 5 l. 57- Col. 6 l. 15, Col. 7 ll.19-32, for ex.).  

As to claim 10, Marron teaches the system of claim 9, wherein said control unit comprises at least one processor unit, said control unit is adapted for receiving image data pieces from the detector array 5and for operating the processor unit for processing said image data pieces for determining variations in speckle patterns in accordance with sampling rate of the detector array (Col. 2 ll. 30-40; Col. 7 ll.19-32 for ex.).  

As to claim 12, Marron teaches the system of claim 1, wherein said spatial filtering is provided by a spatial filtering unit configures as an interferometric unit configured for generating output light being a result of interference of at least two copies of collected light arriving from the object (Fig. 1, interferometer system using light beams from reference mirror 42 and the multiple images from object 36 produced necessarily via the multiple internal reflections within optics 32).

15 As to claim 13, Marron teaches the system of claim 12, wherein said interferometric unit comprises a beam splitting element (28) configured to receive collected light and split the collected light to form said at least two copies (given the 112 issues here above about the “collected light” and given the inherent internal reflection lights from object 36 within element 32), said interferometric unit further comprises at least first and second arms allowing light components of said at least two copies to propagate therethrough along selected optical paths, and to combine light components from said first and second 20arms to provide output light (Fig. 1).  

As to claim 14, Marron teaches the system of claim 1, wherein said collected light arriving from the sample comprises thermal radiation emitted for the sample or ambient light reflected from the sample (in addition to the thermal radiation construed here as inherent to all objects at temperatures larger than the absolute zero, this claim appears to not limit the apparatus claim as a “material or article worked upon”. See MPEP 2115).  

As to claim 15, Marron teaches the system of claim 1, wherein spatial filtering unit providing said spatial filtering 25comprises a selected aperture or pinhole  (50 and equivalents, or also the aperture of window 32) and utilizing one or more scattering medium associated with the sample and located downstream of the aperture with respect to direction of propagation of collected radiation (optical element 56 and its inherent scattering properties caused by inevitable defects in the body of the element).  


As to claims 17, Marron teaches a method for monitoring an object, the method comprising collecting electromagnetic radiation originating from the object by thermal radiation or reflection of ambient light, passing the collected radiation through at least one of spectral and spatial- 17 - filter for enhancing coherence of the collected radiation, and collecting image data pieces at a selected sampling rate, the image data pieces comprise speckle patterns formed in the collected radiation (see the rejection of claims 1-4, 8 and the method of use of the corresponding apparatuses); (Claim 18) see rejection of claim 10 and (Claim 19) see rejection of claim 11. 

Claim Rejections - 35 USC § 103

13- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14- Claim 6, 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marron.

As to claim 6, Marron teaches the system of claim 1.
 Marron does not teach expressly wherein said spectral filtering unit comprises one or more dichroic filters configured for transmitting or reflecting a selected wavelength range.  
However, in a similar field of endeavor of optical measurements using spectral filtering, one with ordinary skill in the art would find it obvious to use the species of dichroic filters among the limited genus of spectral filters such as gratings, interferential filters and gas cells (see MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Marron in view of general optical manipulation suggestions so that said spectral filtering unit comprises one or more dichroic filters configured for transmitting or reflecting a selected wavelength range, with the advantage of effectively and compactly filter the collected optical signals and optimize their measurement.

As to claim 11, Marron teaches the system of claim 10, wherein said processing comprises determining variation in spatial correlation between speckle pattern in different image data pieces (Col. 6 ll.45-67 for ex.; speckle size is compared between different speckle related configurations).
Marron does not teach expressly determining a time-correlation function, said time-correlation function is indicative of 10variations in at least one of location and orientation of surface of the sample. However, in Col. 6 ll.45-67 for ex.; dynamic ranges, i.e. varying characteristics over time, are used to determine tilt, size  and height/depth of sample.  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Marron in view of general optical manipulation suggestions wherein said processing comprises determining a time-correlation function, said time-correlation function is indicative of 10variations in at least one of location and orientation of surface of the sample, with the advantage of effectively and optimally estimate the sample characteristics.

15- Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marron in view of Rowe et al. (Patent N. 10241028). 

As to claim 16, Marron teaches the system of claim 15.
Marron does not teach wherein said spatial filtering unit is formed by an aperture unit mounted on an endoscope, said one or more scattering medium being associated with 30additional tissue located exterior from the aperture unit.  
However, and given the 112 issues explained here above, the use of endoscopes based on an interferometer using filtering units and apertures is common, and as example one can consider Rowe which teaches methods and systems for providing micro optical coherence tomography procedures (Figs. 1-30and Abstract) where the exit aperture output of an endoscope (Figs. 1, 8-10) is used to propagate measurement light to central and peripheral tissues as shown in Figs. 2-4 for ex.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Marron in view Rowe’s suggestions so that said spatial filtering unit is formed by an aperture unit mounted on an endoscope, said one or more scattering medium being associated with 30additional tissue located exterior from the aperture unit, with the advantage of effectively use the measurement technique for measuring bio-tissues. 
	
16- Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marron in view of Maier et al. (PGPUB N. 20070178067). 

As to claim 20, Marron teaches the method of claim 17.
Moreover, Marron teaches passing the collected light through a spatial filter for enhancing spatial coherence of the collected light (via apertures 50 and/or 32).
Marron does not teach wherein said passing the collected light through at least one of spectral and spatial filter comprises passing the collected light through at least one spectral filter having bandpass width not exceeding 0.5nm, even though one with ordinary skill in the art would have found it obvious to chose such a filter with such a bandpass as a mere routine exercise given the similarity between the claimed invention and Marron’s apparatuses and methods of use thereof, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For ex., Maier teaches in a similar field, a system and method for cytological analysis by spectroscopic imaging (Figs. 1-23 and Abstract) with an endoscopic interferential imaging system comprises a filters 109-110, 112-113 with relatively narrow spectral bandpass not greater than 0.5 or than 0.25 nm (¶ 106).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Marron in view Maier’s suggestions so that said passing the collected light through at least one of spectral and spatial filter comprises passing the collected light through at least one spectral filter having bandpass width not exceeding 0.5nm, with the advantage of effectively eliminated unwanted spectral noise that might affect the quality of the measurements (¶106). 

Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886